Pfaff, C. J.
The motion for new trial in this cause was overruled on September 22, 1960. Appellant duly filed his petition for extension of time to file his transcript and assignment of errors with this court and was granted to and including February 22, 1961. A second petition for extension of time was granted to and including April 22, 1961. Thereafter, a third petition was filed by appellant, and he was granted to and including June 22, 1961, to file his transcript and assignment of errors. Having failed to file the same within the time granted by this court, his appeal must be dismissed pursuant to Supreme Court Rule 2-2, which reads as follows:
“In all appeals and reviews the assignment of errors and transcript of the record must be filed in the office of the Clerk of Supreme Court within 90 days from the date of the judgment or the ruling on the motion for a new trial, unless the statute under which the appeal or review is taken fixes a shorter time, in which latter event the statute shall control. If within the time for filing the assignment of errors and transcript, as above provided, it is made to appear to the court to which an appeal or review is sought, notice having been given to the adverse parties, that notwithstanding due diligence on the part of the parties seeking an appeal or review, it has been and will be im*160possible to procure a bill of exceptions or transcript to permit the filing of the transcript within the time allowed, the court to which the appeal or review is sought may, in its discretion, grant a reasonable extension of time within which to file such transcript and assignment of errors. When the ¿ppellant is under legal disability at the time the judgment is rendered, he may file the transcript and assignment of errors within 90 days after the removal of the disability.”
Appeal dismissed.
Note. — Reported in 176 N. E. 2d 154.